DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.

 Response to Arguments
Applicant’s arguments, see REMARKS, filed 12/8/2020, with respect to the rejections of claim(s) 1-15 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whitmarsh et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al. (T1/T2*-weighted MRI provides clinically relevant pseudo-CT density data for the pelvic bones in MRI-only based radiotherapy treatment planning, Acta Oncologica, 2013; 52: 612–618) in view of Whitmarsh et al.( Reconstructing the 3D Shape and Bone Mineral Density Distribution of the Proximal Femur From Dual-Energy X-Ray Absorptiometry, IEEE TRANSACTIONS ON MEDICAL IMAGING, VOL. 30, NO. 12, DECEMBER 2011, pp. 2101-2114).

Regarding claim 1, Kapanen et al. teach A computer program product for calculating a synthetic CT image (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs), wherein the computer program product comprises machine executable instructions for execution by a processor (Kapanen page 613 col 2 second paragraph MIM 5® workstation (MIM Software Inc., Cleveland, OH, USA)), wherein execution of the machine executable instructions causes the processor to: 
receive a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
calculate an image segmentation by segmenting the magnetic resonance image into a set of tissue types (Kapanen page 613 col 1 second paragraph Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
calculate a Hounsfield unit mapping by assigning at least one Hounsfield unit value (Kapanen H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as cortical bone, trabecular bone and bone marrow) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a theoretical basis for the relation between the MRI intensity and HU-value); and 
calculate the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  

receive bone mineralization density data derived fromionizing radiation; and
calculate a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receive bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure fordiagnosis); and
calculate a cortical bone Hounsfield value using the bone mineralization density data (Whitmarsh page 2101 col 2 relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. to arrive at the invention.
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 3, the combination of Kapanen et al. and Whitmarsh et al teaches the computer program product of claim 1,wherein the bone mineralization density data comprises dual energy X-ray absorptiometry data (Whitmarsh page 2101  second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .)
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 4, the combination of Kapanen et al., and Whitmarsh et al. teaches the computer program product of claim 3, wherein calculating the cortical bone Hounsfield value comprises determining a dual energy X-ray absorptiometry bone density measurement value from the dual energy X-ray-3- 2015P01579WOUS absorptiometry data (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .), wherein the cortical bone Hounsfield value is determined by comparing applying an empirical transfer function to the dual energy X-ray absorptiometry bone density measurement value (Whitmarsh page 2101 col 2 third paragraph a calibration phantom is used to relate the Hounsfield unit of the CT scan to a BMD).  
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 7, Kapanen et al. teach A medical imaging method, wherein the method comprises: 
receiving a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
calculating an image segmentation by segmenting the magnetic resonance image into a set of tissue types (Kapanen page 613 col 1 second paragraph Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
calculating a Hounsfield unit mapping by assigning at least one Hounsfield unit value (Kapanen H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as cortical bone, trabecular bone and bone marrow) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a ); and 
calculating the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  
Kapanen et al. do not teach
receiving bone mineralization density data derived fromionizing radiation; and
calculating a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receiving bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure fordiagnosis); and
calculating a cortical bone Hounsfield value using the bone mineralization density data (Whitmarsh page 2101 col 2 relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. to arrive at the invention.


Regarding claim 8, Kapanen et al. teach A medical system, wherein the medical system comprises: 
- a memory for storing machine executable instructions; 
- a processor for controlling the medical system, wherein execution of the machine executable instructions (Kapanen page 613 col 2 second paragraph MIM 5® workstation (MIM Software Inc., Cleveland, OH, USA)), causes the processor to:
receive a magnetic resonance image of a region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat, Kapanen page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
calculate an image segmentation by segmenting the magnetic resonance image into a set of tissue types (Kapanen page 613 col 1 second paragraph Segmentation of the bones seemed possible in these images because the intensity range in the bones was clearly different from that of the adjacent muscles), wherein the set of tissue types comprises a cortical bone segmentation (Kapanen Figure 1 segmentation of bone edge in the MR image, page 617 col 1 first paragraph the segmentation of bones); 
H(s) resulting from equation (2) on page 614 second column) to each of the set of tissue types in the image segmentation (Kapanen page 614 first column first paragraph  different kind of bone structures such as cortical bone, trabecular bone and bone marrow) , wherein the cortical bone segmentation is assigned the cortical bone Hounsfield value (Kapanen page 614 col 1  Modeling of the relation between MR intensity and HU-value inside the bone generated a simplified model to give a theoretical basis for the relation between the MRI intensity and HU-value); and 
calculate the synthetic CT image using the Hounsfield unit mapping (Kapanen page 615 col 1 first paragraph Each pseudo-CT was generated by converting mean MRI intensities of the subgroups into HUs).  
Kapanen et al. do not teach
receive bone mineralization density data derived fromionizing radiation; and
calculate a cortical bone Hounsfield value using the bone mineralization density data.
In a similar endeavor, Whitmarsh et al. teach
receive bone mineralization density data derived from ionizing radiation (Whitmarsh page 2101 col 2  DXA derived BMD remains the common measure fordiagnosis); and
relate the Hounsfield unit of the CT scan to a BMD (mg/cm3)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the examined application to have modified Kapanen et al. by incorporating Whitmarsh et al. to arrive at the invention.
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 9, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, wherein the medical system further comprises a magnetic resonance imaging system (Kapanen  page 612 col 1 first paragraph Magnetic resonance imaging (MRI) is widely used in radiotherapy (RT) treatment), wherein execution of the machine executable instructions further cause the processor to receive a magnetic resonance image of a region of interest by:-5- 2015P01579WOUS.
controlling the magnetic resonance imaging system to acquire magnetic resonance data from at least the region of interest (Kapanen page 614 col 1 second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat,  page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; and 
second paragraph eight small ROIs were drawn in different image slices excluding contribution of fat,  page 617 col 1 second paragraph The MRI signal from dense cortical bone (HU ≥1200) was dark) ; 
 
Regarding claim 12, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach, wherein the medical system further comprises a dual energy X-ray absorptiometry unit, wherein the radiation therapy treatment data comprises a dual energy X-ray absorptiometry image, and wherein the processor receives the bone mineralization density data from the dual energy X-ray absorptiometry unit (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD).).-6- 2015P01579WOUS  
The motivation of doing so would have provided an accurate bone mineralization density data.

Regarding claim 13, the combination of Kapanen et al., and Whitmarsh et al. teaches the medical system of claim 12, wherein calculating the cortical bone Hounsfield value comprises determining a dual energy X-ray absorptiometry bone density measurement value from the dual energy X-ray absorptiometry image,  page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD) .), wherein the cortical bone Hounsfield value is determined by comparing applying an empirical transfer function to the dual energy X-ray absorptiometry bone density measurement value (Whitmarsh page 2101 col 2 third paragraph a calibration phantom is used to relate the Hounsfield unit of the CT scan to a BMD).  
The motivation of doing so would have provided an accurate bone mineralization density data.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.  in view of Whitmarsh e al., and in further view of Cramer et al. (Development of a Software for Quantitative Evaluation Radiotherapy Target and Organ-at-Risk Segmentation Comparison, J Digit Imaging (2014) 27:108–119)

Regarding claim 2, the combination of Kapanen et al. and Whitmarsh et al. teaches the computer program product of claim 1, wherein execution of the machine executable instructions further cause the processor to:
calculate radiotherapy control instructions using at least the synthetic CT image (Kapanen Five pseudo-CT series were generated to demonstrate that ).
The combination of Kapanen et al. and Whitmarsh et al.  does not teach
receive radiation therapy treatment data that is at least partially descriptive of the region of interest; and
instructions using the radiotherapy treatment data.
In a similar endeavor, Cramer et al. teach
- receive radiation therapy treatment data that is at least partially descriptive of the region of interest (Cramer page 109 col 1 second paragraph Physician users then manually designated voxels as named ROIs corresponding to TVs or OARs [14]. These ROIs are then used as the primary inputs for all subsequent portions of radiotherapy planning) and
-instructions using the radiotherapy treatment data (Cramer page 108 col 2 Introduction: delivering tumoricidal dose to TVs while
maintaining safe doses to OARs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Cramer et al. to arrive the invention.


Regarding claim 10, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, wherein the medical system comprises a radiotherapy unit, wherein execution of the machine executable instructions further cause the processor to: 
-calculate radiotherapy control instructions using at least the synthetic CT image (Kapanen Five pseudo-CT series were generated to demonstrate that the obtained model could provide appropriate data for dose calculation and DRR generation).
The combination but does not teach
- receive radiation therapy treatment data that is at least partially descriptive of the region of interest; and
instructions using the radiotherapy treatment data.
In a similar endeavor, Cramer et al. teach
receive radiation therapy treatment data that is at least partially descriptive of the region of interest (Cramer page 109 col 1 second paragraph Physician users then manually designated voxels as named ROIs corresponding to TVs or ) and
instructions using the radiotherapy treatment data (Cramer page 108 col 2 Introduction: delivering tumoricidal dose to TVs while
maintaining safe doses to OARs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Cramer et al. to arrive the invention.
The motivation of doing so would have provided the appropriate dose.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al. , in view of Whitmarsh et al., and in further view of Kobayashi (US 20070053485 A1)

Regarding claim 5, the combination of Kapanen et al., and Whitmarsh et al. teaches the computer program product of claim 3, wherein the dual energy X-ray absorptiometry data comprises a dual energy X-ray absorptiometry image (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)), 

- locating a cortical bone region in the dual energy X-ray absorptiometry image by segmenting the dual energy X-ray absorptiometry image (Whitmarsh page 2103 col 2 The femur bone in this reference volume is subsequently segmented using ITK-SNAP); 
- determining a cortical bone density from the cortical bone region (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)).
The combination of Kapanen et al. and Whitmarsh et al. does not teach 
- assigning the cortical bone Hounsfield value using the cortical bone density and a look up table. 
In a similar endeavor, Kobayashi teaches
assigning the cortical bone Hounsfield value using the cortical bone density and a look up table (Kobayashi Fig. 18 and by solving equation (2-2) knowing the values of a, b, and BMD to determine X, the bone Hounsfield value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Kobayashi et al. to arrive the invention.
The motivation of doing would have assigned the bone Hounsfield value. 

Regarding claim 14, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 12, wherein the dual energy X-ray absorptiometry data comprises a dual energy X-ray absorptiometry image (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)), 
 wherein calculating the cortical bone Hounsfield value comprises: 
- locating a cortical bone region in the dual energy X-ray absorptiometry image by segmenting the dual energy X-ray absorptiometry image (Whitmarsh page 2103 col 2 The femur bone in this reference volume is subsequently segmented using ITK-SNAP); 
- determining a cortical bone density from the cortical bone region (Whitmarsh page 2101 col 2 second paragraph from dual-energy X-ray absorptiometry (DXA), which results in an image of the projected bone mineral density (BMD)).
The combination of Kapanen et al. and Whitmarsh et al. does not teach 
- assigning the cortical bone Hounsfield value using the cortical bone density and a look up table. 
In a similar endeavor, Kobayashi teaches
assigning the cortical bone Hounsfield value using the cortical bone density and a look up table (Kobayashi Fig. 18 and by solving equation (2-2) knowing the values of a, b, and BMD to determine X, the bone Hounsfield value).
 et al. by incorporating Kobayashi et al. to arrive the invention.
The motivation of doing would have assigned the bone Hounsfield value. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.,  in view of Whitmarsh et al., and in further view of Adams (Quantitative computed tomography, European Journal of Radiology 71 (2009) 415–424).

Regarding claim 6, the combination of Kapanen et al. and Whitmarsh et al. teaches the computer program product of claim 1, but does not teach
wherein the bone mineralization density data comprises a quantitative computed tomography image , wherein execution of the machine executable instructions further cause the processor to locate a cortical bone region in the quantitative computed tomography image by segmenting the quantitative computed tomography image, wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image.  
In a similar endeavor, Adams et al. teach
wherein the bone mineralization density data comprises a quantitative computed tomography image (Adams title Quantitative computed tomography) , wherein execution of the machine executable instructions further cause the processor to locate a Accurate segmentation and analysis of cortical bone and trabeculae requires adequate spatial resolution in the image obtained ), wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image (Adams page 417 col 1 second paragraph the attenuation value (HU) of an individual voxel will depend on its contents; if this is a single substance, such as cortical bone, then the BMD will be represented by the bone).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating Adams et al. to arrive the invention.
The motivation of doing so would have provided accurate BMD for small size patients.

Regarding claim 15, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach
wherein the medical system further comprises a quantitative computed tomography unit, wherein the processor receives the bone mineralization density data from the quantitative computed tomography unit, wherein the bone mineralization 
In a similar endeavor, Adams et al. teach
wherein the medical system further comprises a quantitative computed tomography unit, wherein the processor receives the bone mineralization density data from the quantitative computed tomography unit , wherein the bone mineralization density data comprises a quantitative computed tomography image (Adams title Quantitative computed tomography) , wherein execution of the machine executable instructions further cause the processor to locate a cortical bone region in the quantitative computed tomography image by segmenting the quantitative computed tomography a quantitative computed tomography image (Adams page 416 section 1.1.3 Accurate segmentation and analysis of cortical bone and trabeculae requires adequate spatial resolution in the image obtained ), wherein execution of the machine executable instructions further cause the processor to assign the cortical bone Hounsfield value using the cortical bone region in the quantitative computed tomography image (Adams page 417 col 1 second paragraph the attenuation value (HU) of an individual voxel will depend on its contents; if this is a single substance, such as cortical bone, then the BMD will be represented by the bone).  

The motivation of doing so would have provided accurate BMD for small size patients.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kapanen et al.,  in view of Whitmarsh e al., and in further view of DaSilva et al. (US 20090087065 A1)

Regarding claim 11, the combination of Kapanen et al. and Whitmarsh et al. teaches the medical system of claim 8, but does not teach
wherein the medical system further comprises an emission computed tomography system, wherein execution of the machine executable instructions further causes the processor to: 
control the emission computed tomography system to acquire gamma ray emission data, 
calculate a gamma ray absorption map using the synthetic CT image, and 
 reconstruct an emission computed tomography image using at least the gamma ray emission data and the gamma ray absorption map.  

control the emission computed tomography system to acquire gamma ray emission data (DaSilva [0024] the SPECT imaging data 40 are suitably acquired from the same region of the imaging subject as the CT imaging data 20), 
calculate a gamma ray absorption map using the synthetic CT image (DaSilva [0003] CT imaging data can be used to estimate an attenuation map for gamma rays), and 
reconstruct an emission computed tomography image using at least the gamma ray emission data and the gamma ray absorption map (DaSilva [0025] use the attenuation map 30 in the SPECT reconstruction, the attenuation map 30 (or the underlying CT image 24) is spatially registered with the SPECT or PET imaging data).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fining date of the examined application to have modified the combination of Kapanen et al. and Whitmarsh et al. by incorporating DaSilva et al. to arrive the invention.
The motivation of doing so would have provided an accurate reconstructed CT image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SAID M ELNOUBI/Examiner, Art Unit 2644